Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 12/10/20. Claims 1-20 are pending in this application. 

Information Disclosure Statement
The Information Disclosure Statement filed on 06/08/20, 12/10/21 have been received and are being considered.  Applicant’s correction to IDS dated 06/08/20 is noted. 
Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18 are rejected under 35 U.S.C. §103 as being unpatentable over Kim (KR102009569B1) and further in view of Tominaga (US 20190324309 A1).
Regarding claim 1, Kim discloses a synapse crossbar array device, comprising: a plurality of Indium-Gallium-Zinc-Oxide (IGZO) (see top of page 8, disclosing Indium, Gallium, ZO) thin film transistors (TFTs) (see top of page 8 disclosing film layers); and a plurality of IGZO resistive synapses (see fig 1a disclosing arrays), each IGZO resistive synapse comprising an IGZO resistive layer (120 resistive active layer), a first electrical contact electrically coupled to one of the plurality of IGZO TFTs and a second 
However, Kim does not explicitly disclose IGZO layer; but Kim does disclose IZO. However, Tominaga is directed towards touch panel devices and at least at para [0093] discloses IGZO device layers. Kim and Tominaga are in the same or similar fields of endeavor. It would have been obvious to combine Kim and Tominaga. Kim and Tominaga may be combined by forming the active layer of Im of IGZO, as taught by Tominaga. One having ordinary skill in the art would be motivated to combine Kim and Tominaga in order to form at transparent device, see para [0093]-[0095].
Regarding claim 2, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein different IGZO resistive synapses have the same resistivities with different dimensions (see fig 1a disclosing that the symapses/transistors are arranged in unique locations).
Regarding claim 3, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein different IGZO resistive synapses have the same dimensions with different resistivities (each unit is unique and has its own resistance) and are built as programmable resistive memories (see top of page 3, disclosing training memory).
Regarding claim 4, Kim and Tominaga disclose the synapse crossbar array device of claim 3, wherein the different resistivities of the different IGZO resistive synapses are obtained by applying on-chip local specific heating employing one or more voltage sweeps or voltage pulses (see top of page 5, disclosing voltage pulses).

Regarding claim 6, Kim and Tominaga disclose the synapse crossbar array device of claim 5, wherein the different resistivities of the different IGZO synapses are obtained by applying on-chip local specific heating employing one or more voltage sweeps or voltage pulses (see fig 7b disclosing voltage sweeps).
Regarding claim 7, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein the plurality of column connection lines are arranged in parallel to each other and extended in a first direction (see fig 1a disclosing parallel arrangements).
Regarding claim 10, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein each IGZO resistive synapse is transparent to visible light (see top of page 8, disclosing transparent device).
Regarding claim 11, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein the device is integrated in a portable device display (see page 1, disclosing: flexible and wearable electronics are inspired by the scientific and commercial world because of their elasticity and folding characteristics, i.e. wearable intelligent systems that apply neuromimetic devices to flexible and wearable electronic).
Regarding claim 12, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein the first and second electrical contacts of each IGZO resistive synapse are made of at least one of Ti/Au, Al, Mo, indium tin oxide (ITO), aluminum zinc oxide (AZO), or any combination thereof (see top of page 8, disclosing ITO).

Regarding claim 14, Kim and Tominaga disclose the synapse crossbar array device of claim 13, wherein the dielectric layer is made of at least one of Si02, A1203, AIN, or any combination thereof (see top of page 8 disclosing transparent oxide of aluminum).
Regarding claim 15, Kim and Tominaga disclose the synapse crossbar array device of claim 13, wherein each IGZO resistive synapse is coupled to an adjacent TFT through a substrate and a dielectric layer (see fig 1c, disclosing 122, 121).
Regarding claim 16, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein each IGZO resistive synapse is built as a programmable resistive memory (see middle of page 8 disclosing resistive memory).
Regarding claim 17, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein each IGZO resistive synapse is built as a partially programmable resistive memory(see middle of page 8 disclosing resistive memory).
Regarding claim 18, Kim and Tominaga disclose the synapse crossbar array device of claim 1, wherein resistance values of the plurality resistive synapses are established based on desired patterns to be recognized by the device that incorporates the IGZO resistive synapse crossbar array (see bottom of page 3 and top of page 4 disclosing different designs).
Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim, Tominaga and further in view of Yamazaki (US 20110084267 A1).
Regarding claim 8, Kim and Tominaga disclose the synapse crossbar array device of claim 1, but do not disclose wherein each of the plurality of TFTs comprises a gate contact connected to one of a plurality of row connection lines. However, Yamazaki is directed towards TFT devices and at least at fig 
Regarding claim 9, Kim and Yamazaki disclose the synapse crossbar array device of claim 8, wherein the plurality of the row connection lines are arranged in parallel to each other and extended in a second direction (see element 45 wiring line being arranged in perpendicular to 60).

Response to Arguments
Applicant asserts that the secondary reference is not in the same field of endeavor because the IGZO material is not used in an analogous fashion as the present application. However, this office action notes that both the reference cited and the present application has used their own lexicography to describe the IGZO layer. However, in both instances, the IGZO layer is a channel material that is used for its electrical characteristics, i.e. resistance, touch capacitance. The secondary reference is narrowly cited to disclose that IGZO and IZO are materials recognized in the field to be fungible materials. Thus, applicant’s assertion is not persuasive.
Further, applicant asserts that the cited reference, Kim does not disclose different resistive states, however, this office action notes that the specification of Kim explicitly discloses, “three-dimensional synaptic element according to an embodiment of the present invention is in a low resistance state under a forward sweep, but can be switched to a relatively high resistance state under a reverse sweep.”
Further, applicant asserts that Kim does not disclose a film transistor, however, this office action notes that Kim explicitly discloses that the active layers and electrodes are films. Should applicant wish 
It is recommended that should applicant wish to further distinguish from the cited art, one possible avenue is to more specifically identify the thin-film display elements in the present application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813